Title: From Thomas Jefferson to Sir John Peyton, 5 May 1781
From: Jefferson, Thomas
To: Peyton, Sir John



Sir
Richmond May 5th. 1781.

I am honoured with your letter of the 3d. instant desiring a suspension of the Draught law. I have at present no Council before whom I can lay it, but as the same Application had been made before by Colo. Page, and had been declined by the Council on the general principle that the suspending Power given them was intended to be exercised only where such a proportion of Militia had been withdrawn from the County, as rendered the execution of the  law impracticable, and as the two members present are of Opinion that the Draught should not be suspended in the present Instance, I apprehend that this may be considered still as the sense of the Executive, and that the Draught should proceed. I am &c.,

Thomas Jefferson


P.S. Your Letter on the Subject of the Arms is referred to the Commercial Agent, with Instructions to settle and pay the Account in State money according to the current exchanges between Specie and Continental and State money. The Gentleman’s refusing to receive the money before has brought on us the loss between the exchange of that and this Day, which will not be allowed again.
T.J.

